 

Exhibit 10.23

CIG WIRELESS CORP. SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of the 29th
day of March, 2012, by and among CIG Wireless Corp., a Nevada corporation (the
“Borrower”), and the undersigned lenders, in the capacity as collateral agent
(in such capacity, the “Collateral Agent”) and as lenders (the “Lenders”). 

  

WITNESSETH:

 

WHEREAS, the Borrower has issued an Convertible Secured Note (the “Note”) to the
Lenders in the principal amount as set forth on the signature page hereto; 

 

WHEREAS, the Borrower has agreed to grant a security interest in and to the
Collateral (as defined in this Agreement) to the Lenders pursuant to the Note on
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, for and in consideration of the issuance of the Note, the other
premises and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the parties
covenant and agree as follows:

 

1.                  Definitions. In addition to the words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, unless the context otherwise clearly requires:

 

“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of the Borrower, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.

 

“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by the Borrower, whenever
acquired, which evidence both a monetary obligation and a security interest in
or a lease of specific goods.

 

“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.

 

“Collateral” shall mean (i) all tangible and intangible assets of the Borrower
and its subsidiaries, including, without limitation, collectively the Accounts,
Chattel Paper, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Instruments, Intellectual Property, Inventory and Investment
Property of the Borrower and its subsidiaries, and (ii) Proceeds of each of
them.

 

“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank,

 

 

 



--------------------------------------------------------------------------------

 
 

savings bank, savings and loan association, credit union, trust company or other
organization that is engaged in the business of banking.

 

“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by the Borrower,
whenever acquired.

 

“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Borrower, whenever acquired
and wherever located, used or brought for use primarily in the business or for
the benefit of the Borrower and not included in Inventory of the Borrower,
together with all attachments, accessories and parts used or intended to be used
with any of those goods or Fixtures, whether now or in the future installed
therein or thereon or affixed thereto, as well as all substitutes and
replacements thereof in whole or in part.

 

“Event of Default” shall mean (i) any of the Events of Default described in the
Note or the Loan Documents, or (ii) any default by the Borrower in the
performance of its obligations under this Agreement.

 

“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.

 

“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which the Borrower now or in
the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of the Borrower, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, patents, copyrights, trademarks, blueprints,
drawings, designs and plans, trade secrets, methods, processes, contracts,
licenses, license agreements, formulae, tax and any other types of refunds,
returned and unearned insurance premiums, rights and claims under insurance
policies, and computer information, software, records and data, and oil, gas, or
other minerals before extraction now owned or acquired after the date of this
Agreement by the Borrower.

 

“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by the Borrower.

 

“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Borrower, whenever acquired
and wherever located, held for sale or lease or furnished or to be furnished
under contracts of service, and all raw materials, work in process and materials
owned by the Borrower and used or consumed in the Borrower’s business, whenever
acquired and wherever located.

 

 

2

--------------------------------------------------------------------------------

 
 

“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.

 

“Loan Documents” shall mean collectively, this Agreement, the Note, and all
other agreements, documents and instruments executed and delivered in connection
therewith, as each may be amended, supplemented or modified from time to time.

 

“Permitted Liens” shall mean all (i) all existing liens on the assets of the
Borrower which exist as of the date hereof; (ii) all purchase money security
interests hereinafter incurred by the Borrower in the ordinary course of
business; and (iii) any and all security interests and liens arising on or after
the date hereof in respect of the Collateral which are attributable to any and
all credit facilities provided to the Company or its subsidiaries in excess of
five million U.S. Dollars ($5,000,000) (each, a “Credit Facility”).   

 

“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Code.

 

2.                  Security Interest.  

 

(a)        Subject to priority of rights by the holders of the Permitted Liens,
as security for the full and timely payment of the Note, the Borrower agrees
that the Lenders shall have, and the Borrower shall grant and convey to and
create in favor of the Lenders, subject to all other provisions of this
Agreement, a security interest under the Code in and to the Collateral, whether
now owned or existing or hereafter acquired or arising and regardless of where
located. The security interest granted to the Lenders in this Agreement shall be
a first priority security interest, prior and superior to the rights of all
third parties existing on or arising after the date of this Agreement, subject
to the Permitted Liens.  For purposes of clarity and notwithstanding anything to
the contrary herein, the Note and the Collateral are expressly subordinate to
any and all security interests and liens in respect of the Permitted Liens in
the Collateral arising or attributable to the Credit Facility.  Lenders hereby
agree to postpone and subordinate the payment of all indebtedness evidenced by
the Note to the payment of any and all Credit Facility indebtedness, including,
without limitation, subordinating any and all security interests granted in
favor of the Lenders with respect to the Collateral to the holder(s) of Credit
Facility indebtedness.  Lenders hereby agree to promptly execute and deliver to
the Company any and all further subordination covenants and agreements requested
by the Company in connection with such Credit Facility. 

 

3.                  Provisions Applicable to the Collateral. The parties agree
that the following provisions shall be applicable to the Collateral, except to
the extent of all Permitted Liens in the Collateral:

 

 

 

3

--------------------------------------------------------------------------------

 
 

(a) The Borrower covenants and agrees that at all times during the term of this
Agreement it shall keep accurate and complete books and records concerning the
Collateral that is now owned by the Borrower.

 

(b) The Lenders or their representatives shall have the right, upon reasonable
prior written notice to the Borrower and during the regular business hours of
the Borrower, to examine and inspect the Collateral and to review the books and
records of the Borrower concerning the Collateral that is now owned or acquired
after the date of this Agreement by the Borrower and to copy the same and make
excerpts therefrom; provided, however, that from and after the occurrence of an
Event of Default, the rights of inspection and entry shall be subject to the
requirements of the Code.

 

(c) The Borrower shall at all times during the term of this Agreement keep the
Equipment, Inventory and Fixtures in the locations that are now owned by the
Borrower.

 

(d) The Borrower shall not move the location of its principal executive offices
without prior written notification to the Lenders.

 

(e) Without the prior written consent of the Lenders, the Borrower shall not
sell, lease or otherwise dispose of any Equipment or Fixtures, except in the
ordinary course of their business.

 

(f) Promptly upon request of the Lenders from time to time, the Borrower shall
furnish the Lenders with such information and documents regarding the Collateral
and the Borrower’s financial condition, business, assets or liabilities, at such
times and in such form and detail as the Lenders may reasonably request.

 

(g) During the term of this Agreement, the Borrower shall deliver to the
Lenders, upon their reasonable, written request from time to time, without
limitation,

 

(i) all invoices and customer statements rendered to account debtors, documents,
contracts, chattel paper, instruments and other writings pertaining to the
Borrower’s contracts or the performance of the Borrower’s contracts,

 

(ii) evidence of the Borrower’s accounts and statements showing the aging,
identification, reconciliation and collection thereof, and

 

(iii) reports as to the Borrower’s inventory and sales, shipment, damage or loss
thereof, all of the foregoing to be certified by authorized officers or other
employees of the Borrower, and Borrower shall take all necessary action during
the term of this Agreement to perfect any and all security interests in favor of
the Borrower and to assign to Lenders all such security interests in favor of
the Borrower.

 

(h) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Lenders under this Agreement, the Borrower shall have
the right until one or more Events of Default shall occur, at their own cost and
expense, to collect the Accounts and the Chattel Paper and to enforce their
contract rights.

 

4

--------------------------------------------------------------------------------

 
 

 

(i) After the occurrence of an Event of Default, the Collateral Agent shall have
the right, in its sole discretion, to give notice of the Lenders’ security
interest to account debtors obligated to the Borrower and, subject to the rights
of the holders of the Permitted Liens, to take over and direct collection of the
Accounts and the Chattel Paper, to notify such account debtors to make payment
directly to the Lenders and to enforce payment of the Accounts and the Chattel
Paper and to enforce the Borrower’s contract rights. It is understood and agreed
by the Borrower that the Collateral Agent shall have no liability whatsoever
under this subsection except (i) to the holders of the Permitted Liens and (ii)
for its own gross negligence or willful misconduct.

 

(j) At all times during the term of this Agreement, the Borrower shall promptly
deliver to the Collateral Agent, upon their written request, all existing
leases, and all other leases entered into by the Borrower from time to time,
covering any Equipment or Inventory (“Leased Inventory”) which is leased to
third parties.

 

(k) The Borrower shall not change its name, entity status, federal taxpayer
identification number, or provincial organizational or registration number, or
the state under which it is organized without the prior written consent of the
Lenders, which consent shall not be unreasonably withheld.

 

(l)    [Intentionally Omitted]

 

(m) The Borrower shall cooperate with the Lenders, at the Borrower’s reasonable
expense, in perfecting Lenders’ security interest in any of the Collateral.

 

(n) Subject to the rights of the holders of the Permitted Liens, the Collateral
Agent may file any necessary financing statements and other documents the
Collateral Agent deems reasonably necessary in order to perfect Lenders’
security interest without the Borrower’s signature. The Borrower grants to the
Collateral Agent a power of attorney for the sole purpose of executing any
documents on behalf of the Borrower which the Collateral Agent deems reasonably
necessary to perfect Lenders’ security interest. Such power, coupled with an
interest, is irrevocable.

 

4.                  Actions with Respect to Accounts. The Borrower irrevocably
makes, constitutes and appoints the Collateral Agent its true and lawful
attorney-in-fact with power to sign its name and, subject to the rights of the
holders of the Permitted Liens, to take any of the following actions after the
occurrence and prior to the cure of an Event of Default, at any time without
notice to the Borrower and at the Borrower’s reasonable expense:

 

(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;   

 

(b) Notify all account debtors that the Accounts have been assigned to the
Lenders and that the Lenders have a security interest in the Accounts;   

 

(c) Direct all account debtors to make payment of all Accounts directly to the
Lenders;   

 

5

--------------------------------------------------------------------------------

 
 

 

(d) Take control in any reasonable manner of any cash or non-cash items of
payment or proceeds of Accounts;   

 

(e) Receive, open and respond to all mail addressed to the Borrower;   

 

(f) Take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to Accounts;   

 

(g) Enforce payment of and collect any Accounts, by legal proceedings  or
otherwise, and for such purpose the Lenders may:   

 

(1) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Lenders; 

 

(2) Receive and collect all monies due or to become due to the Borrower pursuant
to the Accounts; 

 

(3) Exercise all of the Borrower’s rights and remedies with respect to the
collection of Accounts;

 

(4)  Settle, adjust, compromise, extend, renew, discharge or release Accounts in
a commercially reasonable manner;

 

(5) Sell or assign Accounts on such reasonable terms, for such reasonable
amounts and at such reasonable times as the Lenders reasonably deem advisable;

 

(6) Prepare, file and sign the Borrower’s name or names on any Proof of Claim or
similar documents in any proceeding filed under federal or state bankruptcy,
insolvency, reorganization or other similar law as to any account debtor;

 

(7) Prepare, file and sign the Borrower’s name or names on any notice of lien,
claim of mechanic’s lien, assignment or satisfaction of lien or mechanic’s lien
or similar document in connection with the Collateral;    

 

(8) Endorse the name of the Borrower upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading or similar documents or
agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other media of payment or evidence of a security interest that may
come into the Lenders’ possession; 

 

(9) Sign the name or names of the Borrower to verifications of Accounts and
notices of Accounts sent by account debtors to the Borrower; or 

 

(10) Take all other actions that the Lenders reasonably deem to be necessary or
desirable to protect the Borrower’s interest in the Accounts. 

 

6

--------------------------------------------------------------------------------

 
 

(h) Negotiate and endorse any Document in favor of the Lenders or their
designees, covering Inventory which constitutes Collateral (except for
Collateral subject to Permitted Liens), and related documents for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing in the name(s) of Borrower any instrument which the Lenders may
reasonably deem necessary or advisable to accomplish the purpose hereof. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right and power, subject to the rights of the holders of the Permitted Liens, to
receive, endorse and collect checks and other orders for the payment of money
made payable to the Borrower representing any payment or reimbursement made
under, pursuant to or with respect to, the Collateral (except Collateral subject
to Permitted Liens) or any part thereof and to give full discharge to the same.
Subject to the rights of the holders of the Permitted Liens, the Borrower does
hereby ratify and approve all acts of said attorney and agrees that said
attorney shall not be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law, except for said attorney’s own
gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable until the Note is paid in full (at which time this
power shall terminate in full) and the Borrower shall have performed all of its
obligations under this Agreement. The Borrower further agrees to use its
reasonable efforts to assist the Collateral Agent in the collection and
enforcement of the Accounts (except Collateral subject to Permitted Liens) and
will not hinder, delay or impede the Lenders in any manner in its collection and
enforcement of the Accounts.   

 

5.                  Preservation and Protection of Security Interest. The
Borrower represents and warrants that it has, and covenants and agrees that at
all times during the term of this Agreement, subject to the Permitted Liens, it
will have, good and marketable title to the Collateral now owned by it free and
clear of all mortgages, pledges, liens, security interests, charges or other
encumbrances, except for the Permitted Liens, and shall defend the Collateral
(except Collateral subject to Permitted Liens) against the claims and demands of
all persons, firms and entities whomsoever. Assuming Lenders have taken all
required action, subject to the Permitted Liens, to perfect a security interest
in the Collateral as provided by the Code, the Borrower represents and warrants
that as of the date of this Agreement the Lenders have, and that all times in
the future the Lenders will have, subject to the rights of the holders of the
Permitted Liens, a first priority perfected security interest in the Collateral,
prior and superior to the rights of all third parties in the Collateral existing
on the date of this Agreement or arising after the date of this Agreement.
Except as permitted by this Agreement, the Borrower covenants and agrees that it
shall not, without the prior written consent of the Lenders (i) borrow against
the Collateral or any portion of the Collateral from any other person, firm or
entity, except for borrowings which are subordinate to the rights of the
Lenders, (ii) grant or create or permit to attach or exist any mortgage, pledge,
lien, charge or other encumbrance, or security interest on, of or in any of the
Collateral or any portion of the Collateral except those in favor of the Lenders
or the Permitted Liens, (iii) permit any levy or attachment to be made against
the Collateral or any portion of the Collateral, except those subject to the
Permitted Liens, or (iv) permit any financing statements to be on file with
respect to any of the Collateral, except financing statements in favor of the
Lenders or those with respect to the Permitted Liens. The Borrower shall
faithfully preserve and protect the Lenders’ security interest in the Collateral
and shall, subject to the rights of the holders of the Permitted Liens, at its
own reasonable cost and expense, cause, or assist the Lenders to cause that
security interest to be perfected and continue perfected so long as the Note or
any portion of the Note is outstanding, unpaid or executory. For purposes of the
perfection of the Lenders’ security interest in the Collateral in accordance
with the requirements of this Agreement, the Borrower shall, subject to the
rights of the holders of the Permitted Liens, from time to time at the request
of the Lenders file or record, or cause to be filed or recorded, such
instruments, documents and notices, including assignments, financing statements
and continuation statements, as the Lenders may reasonably deem necessary or
advisable from time to time in order to perfect and continue perfected such
security interest, subject to the rights of the holders of the Permitted Liens.
 Subject to the rights of the holders of the Permitted Liens, The Borrower shall
do all such other acts and things and shall execute and deliver all such other
instruments and documents, including further security agreements, pledges,
endorsements, assignments and notices, as the Lenders in their discretion may
reasonably deem necessary or advisable from time to time in order to perfect and
preserve the priority of such security interest as a first lien security
interest in the Collateral prior to the rights of all third persons, firms and
entities, subject to the Permitted Liens and except as may be otherwise provided
in this Agreement. The Borrower agrees that a carbon, photographic or other
reproduction of this Agreement or a financing statement is sufficient as a
financing statement and may be filed instead of the original.

 

 

7

--------------------------------------------------------------------------------

 
 

 

6.                  Insurance. Risk of loss of, damage to or destruction of the
Equipment, Inventory and Fixtures is on the Borrower. The Borrower shall insure
the Equipment, Inventory and Fixtures against such risks and casualties and in
such amounts and with such insurance companies as is ordinarily carried by
corporations or other entities engaged in the same or similar businesses and
similarly situated or as otherwise reasonably required by the Lenders in their
sole discretion. In the event of loss of, damage to or destruction of the
Equipment, Inventory or Fixtures during the term of this Agreement, the Borrower
shall promptly notify Lenders of such loss, damage or destruction. At the
reasonable request of the Lenders, the Borrower’s policies of insurance shall
contain loss payable clauses in favor of the Borrower and the Lenders as their
respective interests may appear and shall contain provision for notification of
the Lenders thirty (30) days prior to the termination of such policy. At the
request of the Lenders, copies of all such policies, or certificates evidencing
the same, shall be deposited with the Lenders. If the Borrower fails to effect
and keep in full force and effect such insurance or fail to pay the premiums
when due, the Lenders may (but shall not be obligated to) do so for the account
of the Borrower and add the cost thereof to the Note.  Subject to the rights of
the holders of the Permitted Liens, The Lenders are irrevocably appointed
attorney-in-fact of the Borrower to endorse any draft or check which may be
payable to the Borrower in order to collect the proceeds of such insurance.
Unless an Event of Default has occurred and is continuing, the Lenders, subject
to the rights of the holders of the Permitted Liens, will turn over to the
Borrower the proceeds of any such insurance collected by it on the condition
that the Borrower apply such proceeds either (i) to the repair of damaged
Equipment, Inventory or Fixtures, or (ii) to the replacement of destroyed
Equipment, Inventory or Fixtures with Equipment, Inventory or Fixtures of the
same or similar type and function and of at least equivalent value (in the sole
judgment of the Lenders), provided such replacement Equipment, Fixtures or
Inventory is made subject to the security interest created by this Agreement and
constitutes a first lien security interest in the Equipment, Inventory and
Fixtures subject only to Permitted Liens and other security interests permitted
under this Agreement, and is perfected by the filing of financing statements in
the appropriate public offices and the taking of such other action as may be
necessary or desirable in order to perfect and continue perfected such security
interest. Any balance of insurance proceeds remaining in the possession of the
Lenders after payment in full of the Note shall be paid over to the Borrower or
its order.

 

 

8

--------------------------------------------------------------------------------

 
 

 

7.                  Maintenance and Repair. The Borrower shall maintain the
Equipment, Inventory and Fixtures, and every portion thereof, in good condition,
repair and working order, reasonable wear and tear alone excepted, and shall pay
and discharge all taxes, levies and other impositions assessed or levied thereon
as well as the cost of repairs to or maintenance of the same. If the Borrower
fails to do so, the Lenders may (but shall not be obligated to) pay the cost of
such repairs or maintenance and such taxes, levies or impositions for the
account of the Borrower and add the amount of such payments to the Note.

 

8.                  Preservation of Rights Against Third Parties; Preservation
of Collateral in Lenders’s Possession. Until such time as the Lenders exercise
their right to effect direct collection of the Accounts and the Chattel Paper
and to effect the enforcement of the Borrower’s contract rights, the Borrower
assumes full responsibility for taking any and all commercially reasonable steps
to preserve rights in respect of the Accounts and the Chattel Paper and their
contracts against prior parties. The Lenders shall be deemed to have exercised
reasonable care in the custody and preservation of such of the Collateral as may
come into its possession from time to time if the Lenders take such action for
that purpose as the Borrower shall request in writing, provided that such
requested action shall not, in the judgment of the Lenders, impair the Lenders’
security interest in the Collateral or its right in, or the value of, the
Collateral, and provided further that the Lenders receive such written request
in sufficient time to permit the Lenders to take the requested action.

 

9.                  Events of Default and Remedies. 

 

(a) If any one or more of the Events of Default shall occur or shall exist, the
Collateral Agent may then or at any time thereafter, so long as such default
shall continue, subject to the rights of the holders of the Permitted Liens,
foreclose the lien or security interest in the Collateral in any way permitted
by law, or upon fifteen (15) days prior written notice to the Borrower, sell any
or all Collateral at private sale at any time or place in one or more sales, at
such price or prices and upon such terms, either for cash or on credit, as the
Collateral Agent, in its sole discretion, may elect, or sell any or all
Collateral at public auction, either for cash or on credit, as the Collateral
Agent, in its sole discretion, may elect, and at any such sale, the Collateral
Agent may bid for and become the purchaser of any or all such Collateral.
 Subject to the rights of the holders of the Permitted Liens, pending any such
action the Collateral Agent may liquidate the Collateral.

 

(b) If any one or more of the Events of Default shall occur or shall exist, the
Collateral Agents may then, or at any time thereafter, so long as such default
shall continue, grant extensions to, or adjust claims of, or make compromises or
settlements with, debtors, guarantors or any other parties with respect to
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of the Borrower, without affecting the Borrower’s
liability under this Agreement or the Note. The Borrower waives notice of
acceptance, of nonpayment, protest or notice of protest of any Accounts or
Chattel Paper, any of its contract rights or Collateral and any other notices to
which the Borrower may be entitled.

 

 

9

--------------------------------------------------------------------------------

 
 

 

(c) If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any such event, the Collateral Agent shall, subject to
the rights of the holders of the Permitted Liens, have such additional rights
and remedies in respect of the Collateral or any portion thereof as are provided
by the Code and such other rights and remedies in respect thereof which it may
have at law or in equity or under this Agreement, including without limitation
the right to enter any premises where Equipment, Inventory and/or Fixtures are
located and take possession and control thereof without demand or notice and
without prior judicial hearing or legal proceedings, which the Borrower
expressly waives.

 

(d) The Collateral Agent shall, subject to the rights of the holders of the
Permitted Liens, apply the Proceeds of any sale or liquidation of the
Collateral, and, subject to Section 5, any Proceeds received by the Collateral
Agent from insurance, first to the payment of the reasonable costs and expenses
incurred by the Collateral Agent in connection with such sale or collection,
including without limitation reasonable attorneys’ fees and legal expenses;
second to the payment of the Note, pro rata, whether on account of principal or
interest or otherwise as the Collateral Agent, in its sole discretion, may
elect, and then to pay the balance, if any, to the Borrower or as otherwise
required by law. If such Proceeds are insufficient to pay the amounts required
by law, the Borrower shall be liable for any deficiency.

 

(e) Upon the occurrence of any Event of Default, the Borrower shall, subject to
the rights of the holders of the Permitted Liens, promptly upon written demand
by the Collateral Agent assemble the Equipment, Inventory and Fixtures and make
them available to the Lenders at a place or places to be designated by the
Collateral Agent The rights of the Collateral Agent under this paragraph to have
the Equipment, Inventory and Fixtures assembled and made available to it is of
the essence of this Agreement and the Collateral Agent may, at its election,
enforce such right by an action in equity for injunctive relief or specific
performance, without the requirement of a bond.

 

10.              Defeasance. Notwithstanding anything to the contrary contained
in this Agreement upon payment and performance in full of the Note, this
Agreement shall terminate and be of no further force and effect and the Lenders
shall thereupon terminate their security interest in the Collateral. Until such
time, however, this Agreement shall be binding upon and inure to the benefit of
the parties, their successors and assigns, provided that, without the prior
written consent of the Lenders, the Borrower may not assign this Agreement or
any of its rights under this Agreement or delegate any of its duties or
obligations under this Agreement and any such attempted assignment or delegation
shall be null and void. This Agreement is not intended and shall not be
construed to obligate the Lenders to take any action whatsoever with respect to
the Collateral or to incur expenses or perform or discharge any obligation, duty
or disability of the Borrower.

 

 

 

10

--------------------------------------------------------------------------------

 
 

11.              The Collateral Agent.   

 

(a)                Delegation of Duties.  The Collateral Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Collateral Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

 

(b)               Liability of Collateral Agent.  None of the Collateral Agent
Related Persons (as defined below) shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by any other party, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Collateral Agent under or in connection with, this Agreement or any other Loan
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of 
any other party to this Agreement or any other Loan Document to perform its
obligations hereunder or thereunder.  No Collateral Agent Related Person shall
be under any obligation to the Lenders to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower or any of the Borrower’s Subsidiaries or
Affiliates.  “Collateral Agent Related Persons” means the Collateral Agent and
any successor agent arising hereunder, together with their respective
affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such persons and affiliates.

 

(c)                Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Collateral Agent. The Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Collateral Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Lenders and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

(d)               Notice of Default.  The Collateral Agent shall not be deemed
to have knowledge or notice of the occurrence of any default or Event of
Default, except with respect to defaults in the delivery of any documents or
certificates required to be delivered to the Collateral Agent hereunder for the
benefit of the Lenders, unless the Collateral Agent shall have received written
notice from the Lenders or the Borrower referring to this Agreement, describing
such default or Event of Default and stating that such notice is a “notice of
default”.  The Collateral Agent will notify the Lenders of its receipt of any
such notice.  The Collateral Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Majority Lenders in
accordance with this Agreement; provided, however, that unless and until the
Collateral Agent has received any such request, the Collateral Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such default or Event of Default as it shall deem advisable or
in the best interest of the Lenders.

 

 

11

--------------------------------------------------------------------------------

 
 

 

(e)                Indemnification of Collateral Agent.  Whether or not the
transactions contemplated hereby and by the other Loan Documents are
consummated, the Lenders shall indemnify upon demand the Collateral Agent
Related Persons (to the extent not reimbursed by or on behalf of the Borrower
and without limiting the obligation of the Borrower to do so), pro rata, from
and against any and all Indemnified Liabilities (as defined below); provided,
however, that the Lenders shall not be liable for the payment to the Collateral
Agent Related Persons of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct.  Without
limitation of the foregoing, the Lenders shall not reimburse the Collateral
Agent upon demand for its ratable share of any costs or out of pocket expenses
(including fees and disbursements of legal counsel) incurred by the Collateral
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Collateral Agent
is not reimbursed for such expenses by or on behalf of the Borrower. 
Notwithstanding the foregoing, the Lenders shall not be required to pay, in
total under this paragraph (e) and any similar provision in any other Loan
Document, any amount in excess of the total principal amount of the Note.  The
undertaking in this paragraph shall survive the payment of all obligations
hereunder and the resignation or replacement of the Collateral Agent. 
“Indemnified Liabilities” means all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including fees and disbursements of legal counsel) of any kind or nature
whatsoever which may at any time (including at any time following repayment of
the Note and the termination, resignation or replacement of the Collateral
Agent)  be imposed on, incurred by or asserted against any Collateral Agent
Related Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein, or the transactions contemplated
hereby and thereby, or any action taken or omitted by any such Collateral Agent
Related Person under or in connection with any of the foregoing, including with
respect to any investigation, litigation or proceeding (including any bankruptcy
or insolvency proceeding or appellate proceeding) related to or arising out of
this Agreement or the Note or the other Loan Documents or the use of the
proceeds thereof, whether or not any Collateral Agent Related Person is a party
thereto.

 

(f)                Collateral Agent in Individual Capacity.  Any Collateral
Agent Related Person may engage in transactions with, make loans to, acquire
equity interests in and generally engage in any kind of business with the
Borrower and their affiliates, including purchasing and holding Note, as though
the Collateral Agent were not the Collateral Agent hereunder and without notice
to or consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, any Collateral Agent Related Person may receive information
regarding the Borrower and their affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrower and their
affiliates) and acknowledge that the Collateral Agent shall be under no
obligation to provide such information to them.  With respect to any Note it
holds, a Collateral Agent Related Person shall have the same rights and powers
under this Agreement as the Lenders and may exercise the same as though the
Collateral Agent were not the Collateral Agent, and the term “Lenders” includes,
without limitation, any such Collateral Agent Related Person in its individual
capacity.

 

 

12

--------------------------------------------------------------------------------

 
 

 

(g)               Successor Collateral Agent.  The Collateral Agent may, and at
the request of the Majority Lenders shall, resign as Collateral Agent upon 30
days’ notice to the Lenders.  If the Collateral Agent resigns under this
Agreement, the Majority Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be approved by the Borrower,
such approval not to be unreasonably withheld.  If no successor agent is
appointed prior to the effective date of the resignation of the Collateral
Agent, the Collateral Agent may appoint, after consulting with the Lenders and
the Borrower, a successor agent from among the Lenders.  Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Collateral Agent and the
term “Collateral Agent” shall mean such successor agent and the retiring
Collateral Agent’s appointment, powers and duties as Collateral Agent shall be
terminated. After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the provisions of this Section 11 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Collateral
Agent under this Agreement.  If no successor agent has accepted appointment as
Collateral Agent by the date which is 30 days following a retiring Collateral
Agent’s notice of resignation, the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Collateral Agent hereunder until such time, if any, as the
Majority Lenders appoint a successor agent as provided for above.

 

12.              Miscellaneous. 

 

(a) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.

 

(b) No failure or delay on the part of the Lenders in exercising any right,
remedy, power or privilege under this Agreement and the Note shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the Lenders
under this Agreement, the Note or any of the other Loan Documents; nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other right, remedy, power or privilege or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges of the Lenders under this Agreement, the Note
and the other Loan Documents are cumulative and not exclusive of any rights or
remedies which they may otherwise have.

 

 

13

--------------------------------------------------------------------------------

 
 

(c) Unless otherwise provided herein, all demands, notices, consents, service of
process, requests and other communications hereunder shall be in writing and
shall be delivered in person or by overnight courier service, or mailed by
certified mail, return receipt requested, addressed:

 

If to Borrower:

 

            CIG Wireless Corp.

5 Concourse Parkway, Suite 3100
Atlanta, GA, 30328

Attention: Paul McGinn, Chief Executive Officer

 

with a copy to:

 

Wuersch  & Gering LLP

100 Wall Street, 21st Floor

New York, New York 10005

Attn:  Travis L. Gering

 

If to Collateral Agent, to the address set forth on the signature page hereto.

 

Any such notice shall be effective when delivered, if delivered by hand
delivery, overnight courier service, or U.S. Mail return receipt requested.

(d) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.

 

(e) Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code.

 

(f) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Lenders’ security interest in the Collateral,
and the rights, duties and obligations of the Lenders and the Borrower with
respect to the Collateral. This Agreement shall be deemed to be a contract under
the laws of the State of New York and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the laws of that State. 

 

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page.

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement. 

 

 

BORROWER:

 

CIG WIRELESS CORP.

 

 

By: /s/ Paul McGinn

Name: Paul McGinn

Title: CEO

 

 

ACCEPTED BY: 

 

LENDERS:

 

 

By:      /s/ Arthur Davis                      

Name:  Arthur Davis

Title:    
President                                                             

Address for Notices: Rue Des Moulins 3

CH-1290 Versoix, Switzerland         

 

 

 

15

 

--------------------------------------------------------------------------------



 